Title: From Alexander Hamilton to James McHenry, 15 April 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N.Y. April 15th. 1800
          
          General Pinckney will send from the district under his command in the course of the Spring upwards of seven hundred about four Companies of Men for the reinforcement of the Western Army. The General states to me that the requisite funds are not in the hands of the Deputy Quarter Master General his Division Quarter Master. It is very material that these should be supplied that there may be no difficulty to obstruct the marching of the troops, and I would beg leave to request your prompt attention to the subject—
          The following is from General Pinckney’s letter of the third instant—“I have provisionally appointed Captain Beatty of the ninth regiment Division Quarter Master. His is active, industrious and oeconomical, was an Officer last war: He has been hitherto but scantily supplied with funds, and as from your orders of the 17th. of March the Contractors are properly directed not to furnish articles which usually appertain to the Quarter Master’s department We shall be in want of a number of necessaries without he is provided with the means of procuring them. About a thousand dollars were placed in his hands, but those were swallowed up in expences for the most part incurred before his appointment”—
          It is to be obs
           S of War—
        